     Case 3:19-cv-14228-BRM-LHG Document 21 Filed 08/01/19 Page 1 of 1 PageID: 296




                                                State of New Jersey
PHILIP D. MURPHY                             OFFICE OF THE ATTORNEY GENERAL                                        GURBIR S.GREWAL
    Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                      Attorney General
                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                       25 MARKET STREET                                           MICHELLE L. MILLER
   Lt. Governor                                           PO BOX 112                                                    Director
                                                    TRENTON, NJ 08625-0112




                                                   August 1, 2019

      VIA ECF

      Honorable Brian R. Martinotti
      United States District Court Judge
      Clarkson S. Fisher Building & U.S. Courthouse
      402 East State Street
      Trenton, NJ 08608

                                        RE:      Americans for Prosperity vs. Gurbir
                                                 Grewal, et al.
                                                 Civil Action No.: 3:19-cv-14228

      Dear Judge Martinotti;

            This office represents the Defendants in the above-captioned
      matter. This will confirm receipt of the Court’s notice issued today
      scheduling a conference call for Monday, August 5, 2019 at 10:00 a.m.
      As requested by the Court, we will meet and confer with Plaintiff’s
      counsel concerning a briefing schedule in advance of Monday’s conference
      call.

                                                 Respectfully yours,

                                                 GURBIR S. GREWAL
                                                 ATTORNEY GENERAL OF NEW JERSEY


                                        By:______/s/Stuart M. Feinblatt_____________
                                             Stuart M. Feinblatt
                                             Assistant Attorney General



      cc:         All Counsel of Record




                         New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
